Attachment to Notice of Allowability – Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2021 has been entered.
Claims 1 and 17 have been amended, and claims 8-16 and 18-19 have been canceled.  It is noted that (canceled) claims 8-16 corresponded to non-elected Group II, and (canceled) claims 18-19 to a non-elected species of Group I.  Claims 1-7, 17 and 20 are now allowed; please see the further comments and explanation below.  In accordance with 37 CFR 1.126, the allowed claims will be renumbered as claims 1-9 in the issued patent.
Examiner’s Comment, Rejoinder, and Claim Interpretation
Applicant has amended claim 1 to adopt language previously suggested by the Examiner.  As a result of this amendment, as well as the cancellation of dependent claims raising issues about the boundaries and scope of claim 1 (claims 18-19), and applicant’s persuasive Remarks at page 7-9 of the Reply of 10 November 2021, independent claim 1 (and its dependent claims) are allowable.  It is particularly noted that independent claim 1 employs language analogous to that of hypothetical claims indicated by the Office as being patent eligible (claims 5-6 of Example 29 of the Subject 
As noted in the Final Office action of 02 July 2021, it was not found to be unduly burdensome to examine claim 4 and its dependent claims upon the allowability of claim 1 (as claim 4 was amended during prosecution to recite the same gene grouping as claim 1).  Claim 4 and its dependent claims (claims 5-7 and 20) are allowable for essentially the same reasons claim 1 and its dependent claims are allowable (as claim 4 requires profiling the same gene grouping as claim 1, and requires and relies on a diagnosis based on differing expression of this gene group in treating a subject); further, the same analysis regarding patent eligibility applies to both claim 1 and claim 4 (as claim 4 is also drawn to a “method of diagnosing and treating a subject” that concludes with a “diagnosing” step followed by a step of “treating the diagnosed subject”).
With regard to interpretation of claim language newly under consideration herein, it is noted that:
The recitations of the limitations “wherein determining RNA expression levels....” in dependent claims 6-7 are interpreted as referring back to and further limiting the determining of RNA expression levels that is required to generate a transcriptional profile comprising RNA expression levels in independent claim 4; and
The new references to “step (b)” and “step (d)” in dependent claim 17 are interpreted as referring back to and further limiting “(b)” and “(d)”, respectively, of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634